Case 1:19-cv-01405-LGS-DCF Document 141
                                    140 Filed 09/14/20
                                              09/10/20 Page 1 of 3
Case 1:19-cv-01405-LGS-DCF Document 141
                                    140 Filed 09/14/20
                                              09/10/20 Page 2 of 3
Case 1:19-cv-01405-LGS-DCF Document 141
                                    140 Filed 09/14/20
                                              09/10/20 Page 3 of 3




    09/14/2020

                                             Debra Freeman, U.S.M.J.
